Title: To Thomas Jefferson from Marcus Garry, 6 July 1824
From: Garry, Marcus
To: Jefferson, Thomas

Sir  Charlestown Jefferson Co Virginia July 6th 1824Have the goodness to excuse the liberty I Take in Begging of you the favor to Know if a Graduate of Trinity College Dublin would be admissable as Candidate for a Professorship in the Classical Department of the University of Virginia As I am myself Sir the person. I should feel happy in giving every necessary Test of my experience & Capacity. And Tho not eleven months in the Country, I could procure the Testimony of respectable Acquaintances in my favour Should you deem it necessary Sir. To honor me with a reply it shall meet immediate attention—Your Very obt humble ServantMarcus Garry—